   Case 19-00659-SMT    Doc 36Filed 11/12/19 Entered 11/12/19 09:46:01   Desc Main
                              Document
The document below is hereby signed.       Page 1 of 3

Signed: November 11, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

    In re                               )
                                        )
    BRIANNA MICHELLE AGOGHO,            )     Case No. 19-00659
                                        )     (Chapter 13)
                       Debtor.          )     Not for publication in
                                        )     West’s Bankruptcy Reporter.

        MEMORANDUM DECISION AND ORDER DENYING AMENDED APPLICATION
        TO IMPOSE AUTOMATIC STAY AND REQUEST FOR EMERGENCY HEARING

          The debtor filed an Amended Motion to Impose Stay (“Amended

    Motion”) (Dkt. No. 30) and a Request for Emergency Hearing (Dkt.

    No. 31).    The court denied the debtor’s first Motion to Impose

    Stay (“Motion”) because the motion “failed to set forth adequate

    grounds to establish good faith in the filing of this case.”             The

    court noted that the debtor’s excuses for the failures of her

    previous cases did not overcome the presumption of bad faith, and

    the debtor had not shown that her circumstances had changed.

    Moreover, the debtor could not show that she would be successful

    in a Chapter 11 case with a net income of only $20.           Deutsche

    Bank Trust Company Americas, as Trustee for Residential Accredit

    Loans, Inc., Mortgage Asset-Backed Pass-Through Certificates,

    Series 2005-QS15 (“Deutsche Bank”) filed an opposition to the
Case 19-00659-SMT   Doc 36   Filed 11/12/19 Entered 11/12/19 09:46:01   Desc Main
                             Document Page 2 of 3


Amended Motion.     I find, for the reasons stated in Deutsche

Bank’s opposition, that the Amended Motion fails to show that the

debtor can rebut the presumption of bad faith.

      The debtor asserts that her circumstances have changed.               The

debtor alleges that her income has doubled, and that she has

obtained help from the Bankruptcy Assistance Center and an

accountant to keep abreast of her case.           The debtor’s allegation

that her income has doubled is highly suspect considering that

the debtor filed her schedules only 15 days prior to filing the

Amended Motion.     The debtor’s Schedule I remains the same, with a

monthly income of $3,600, however, the debtor has filed an

amended Schedule J that shows that the debtor has reduced her

expenses by $1,630, providing the debtor with a net monthly

income of $1,650.     She explains this dramatic reduction is due to

“expenses to decrease due to bill modification and pay off of

housing fixes.”

      Nevertheless, the debtor’s Schedule J still does not show

that the debtor would be able to succeed in a Chapter 11 case.

Monthly payments under the mortgage held by Deustche Bank are

$4,400, and that does not include any payments the debtor would

be required to make to cure arrears on the property.              The debtor

wishes to contest the validity of Deutsche Bank’s claim, but as I

previously stated in the earlier Memorandum Decision and Order

Denying Application to Impose Automatic Stay, the debtor has


                                       2
Case 19-00659-SMT                                                                             Doc 36   Filed 11/12/19 Entered 11/12/19 09:46:01   Desc Main
                                                                                                       Document Page 3 of 3


already had the opportunity in the Superior Court to litigate the

validity of Deutsche Bank’s claims and the Superior Court has

entered a judgment decreeing that Deutsche Bank is entitled to

hold a foreclosure sale.                                                                                  The judgement is res judicata in this

court, meaning, the debtor may only use Chapter 11 to cure

arrears on the mortgage and make mortgage payments.                                                                                        Even with

the debtor’s alleged increase in net monthly income, the debtor

would not be able to make monthly payments on the mortgage, let

alone cure any arrears.

                              For all these reasons, to hold a hearing on the Amended

Motion to Impose Stay and to subject Deutsche Bank to further

expense is not warranted in these circumstances.                                                                                       The Amended

Motion to Impose Stay ought to be denied without holding a

hearing.

                              It is thus

                              ORDERED that the Amended Motion to Impose Stay (Dkt. No. 30)

is DENIED.                                                              It is further

                              ORDERED that the Request for Emergency Hearing (Dkt. No. 31)

is DENIED.



                                                                                                                           [Signed and dated above.]

Copies to: Debtor; recipients of e-notifications of orders.




R:\Common\TeelSM\Judge Temp Docs\Agogho (Brianna) Order Denying Amd. Mtn to Impose Stay.wpd
                                                                                                                 3
